NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
THE FOX GROUP, INC.,
Plaimiiff-Appellant,
V.
CREE, INC.,
Defendant-Appellee.
2011-1576
Appea1 from the United States District Court for the
Eastern District 0fVirgi11ia in case no. 10-CV-0314, Judge
Rebecca Beach Smith.
ON MOTION
ORDER
Cree, Inc. moves to withdraw Phi1ip Charles Sternhe1l
as of counse1.
Up0n consideration thereof
IT ls ORDERED THA'r:
The motion is granted

FOX GROUP V. CREE INC
2
FOR THE CoURT
HAR 1 6  /sf Jan Horba1y
Date J an Horba1y
cc: Christ0pher B. Mead, Esq.
David C. Radu1escu, Esq.
s21
Clerk
FlLED
U.S. COURT 0F APPEALS FUR
THE FEDERAL ClRCUlT
|‘1AR 1 6 2012
.|ANHORBALV
C|.ERK